DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 6 (Currently Amended)
Claims 2-5 and 7-10 (Original)

Response to Argument
	Applicant’s amendments and arguments, filed on 02/08/2021, have been fully considered but are moot because the amendments has necessitated the new ground(s) of rejection presented in this office action. However, the application will be in consideration for allowance per objected claims in the Allowable Subject Matter as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (U.S. 2013/0033111), in view of Tsuda (U.S. .
Regarding claim 1, Kawamoto teaches a solar charging control device (6, Fig. 1; [0041] [0043]; abstract) that controls a charged state ([0043], lines 6-9, SOC; [0044]) of a plurality of power generating/storing units (U1-Un, Fig. 1) connected to each other (via AC line, 7+7a, Fig. 1; [0057] [0058], system interconnection) so that the power generating/storing units (U1-Un, Fig. 1) are configured to transmit and receive power ([0043], [0044], power discharging and charging of battery 2, Fig. 1) via a power network ([0030] [0041] [0042]) in a power generating/storing unit sharing system (abstract, lines 1-3; [0044], lines 1-4) that uses the power generating/storing units each having a solar power generation device (1, Fig. 1; [0045]), the solar charging control device (6, Fig. 1) comprising an electronic control device (61 of 6, Fig. 2; [0042] [0044]) configured to manage power transmission and reception ([0043], [0044], power discharging and charging of battery 2, Fig. 1) via the power network ([0030] [0041] [0042]) so that the battery (2, Fig. 1; [0034]) of the charging target power generating/storing unit (U1, Fig. 1, including storage unit/battery 2; [0044], lines 1-3) is charged using generation power ([0035], lines 3-7; [0041] [0045]) of the solar power generation device (1, Fig. 1).
Kawamoto doesn’t appear to teach the solar power generation unit is mounted on the vehicle.
Tsuda teaches a solar power generation  ([0218], lines 1-2) mounted on vehicle (3, Fig. 1); a charging control device (1+19+8+80+9+14, Fig. 1) that controls a charged 
The combination does not explicitly teach receive a reservation for use of the vehicle and manage rental and return of the vehicle based on the reservation for use.
Morgal teaches an electronic control device (102, Fig. 1 [0056] [0060]; 102 connected to network server 118 via 112 and internet 116, Fig. 2) configured to control a charged state ([0224]) of a plurality of vehicles (120a-120n, Fig. 1); receive a reservation ([0042] [0044]) for use of the vehicle (120a-120n, Fig. 1) and manage rental and return ([0042] [0045] [0047]) of the vehicle based on the reservation for use ([0042] [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receive a reservation for use of the vehicle and manage rental and return of the vehicle based on the reservation for use of Morgal’s into Kawamoto’s, in view of Tsuda’s, in order to keep track of the rental items status ([0044], lines 3-4; Morgal).

Buthker teaches the battery of the charging target power generating/storing unit is charged using generation power mounted in another power generating/storing unit ([0021], lines 8-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery of the charging target power generating/storing unit is charged using generation power mounted in another power generating/storing unit of Buthker’s into Kawamoto’s, in view of Tsuda’s and further in view of Morgal’s, in order to perform battery balancing (due to differential currents between individual cells or sub-units [0011] [0004]; Buthker).
The combination of Kawamoto, Tsuda, Morgal and Buthker does not explicitly teach selecting, from among the vehicles connected to the power network, a charging target vehicle that has a battery of which an amount of charging satisfies a predetermined condition.
Weber teaches selecting, from among the vehicles connected to the power network ([0027] [0007]), a charging target vehicle (112, Fig. 1; [0027]) that has a battery (124, 130, Fig. 1; [0015] [0017]) of which an amount of charging satisfies a predetermined condition ([0030], lines 5-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting, from among the vehicles connected to the power network, a charging target vehicle that has a battery of which an amount of charging satisfies a predetermined condition of Weber’s into Kawamoto’s, in view of Tsuda’s, further in view 
Regarding claim 2, Kawamoto teaches the solar charging control device according to claim 1, in view of Tsuda, further in view of Morgal, further in view of Buthker and further in view of Weber, wherein 
when there are the vehicles (3, Fig. 1; [0218], lines 1-2; Tsuda), each of which the amount of charging ([0105], lines 4-7; [0110] [0111]; Tsuda) of the battery (5, Fig. 1; Tsuda) satisfies the predetermined condition (claim 9, lines 6-7, 17-38; Tsuda), 
the electronic control device (102, Fig. 1 [0056] [0060]; 102 connected to 118 via 112 and 116, Fig. 2; Morgal) sets the vehicle (120a-120n, Fig. 1; Morgal) that is reserved ([0042], lines 13-17; [0044], lines 3, 8-11; [0083], lines 10-11; Morgal) to be used at the earliest reserved use time ([0042], lines 13-17; [0044], lines 3, 8-11; [0083], lines 10-11; Morgal), as the charging target vehicle (abstract, lines 7-10; [0005], lines 8-12; [0007], lines 1-2, 6; Morgal).
Regarding claim 4, Kawamoto teaches the solar charging control device according to claim 1, in view of Tsuda, further in view of Morgal, further in view of Buthker and further in view of Weber, wherein the electronic control device (102, Fig. 1 [0056] [0060]; 102 connected to network server 118 via 112 and internet 116, Fig. 2; Morgal) is configured to stop power transmission ([0223], lines 1-2; [0222], lines 3-4; Morgal) to the charging target vehicle (abstract, lines 7-10; [0005], lines 8-12; [0007], lines 1-2, 6; Morgal) 
to set a new charging target vehicle ([0033]; Tsuda), in response to completion of the charging ([0108], last line; [0110], last line; [0110]; Tsuda) of the battery (5, Fig. 1; Tsuda) of the vehicle (3, Fig. 1; Tsuda), 
new reception of a reservation ([0042] [0044] [0083]; Morgal) for use for the vehicle (120a-120n, Fig. 1; Morgal) in the electronic control device (102, Fig. 1 [0056] [0060]; 102 connected to network server 118 via 112 and internet 116, Fig. 2; Morgal), or a connection (abstract, lines 6-10; Morgal) of the vehicle to the power network due to return ([0042] [0045] [0047]; Morgal) of the vehicle.
Regarding claim 6, Kawamoto teaches a charging control method that is executed by a solar charging control device (6, Fig. 1; [0041] [0043]; abstract) that controls a charged state ([0043], lines 6-9, SOC; [0044]) of a plurality of power generating/storing units (U1-Un, Fig. 1) connected to each other (via AC line, 7+7a, Fig. 1; [0057] [0058], system interconnection) so that the power generating/storing units (U1-Un, Fig. 1) are configured to transmit and receive power ([0043], [0044], power discharging and charging of battery 2, Fig. 1) via a power network ([0030] [0041] [0042]) in a power generating/storing unit sharing system (abstract, lines 1-3; [0044], lines 1-4) that uses the power generating/storing units (U1-Un, Fig. 1) each having a solar power generation device (1, Fig. 1; [0045]), the charging control method comprising: 

Kawamoto doesn’t appear to teach the solar power generation unit is mounted on the vehicle. 
Tsuda teaches solar power generation ([0218], lines 1-2) mounted on vehicle (3, Fig. 1); a charging control device (1+19+8+80+9+14, Fig. 1) that controls a charged state ([0105], lines 4-7; [0110] [0111]) of a plurality of vehicles (3, Fig. 1) connected to each other so that the vehicles (3, Fig. 1) are configured to transmit ([0046] [0048]) and receive power ([0025], lines 7-10; [0045], last line) via a power network (2+15, Fig. 1); the charging control device (1+19+8+80+9+14, Fig. 1) (claim 9, lines 17-38) configured to manage power transmission and reception (managed by 1+19+8+80+9+14, Fig. 1) via the power network (2+15, Fig. 1) so that the battery (5, Fig. 1) of the charging target vehicle (3, Fig. 1) is charged ([0105], lines 4-7; [0110] [0111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electric vehicle(s) with the solar power generation mounted on of Tsuda’s into Kawamoto’s, in order to utilize the natural power and/or to prevent or reduce air pollution ([0002]; Tsuda).
The combination does not explicitly teach receive a reservation for use of a vehicle and manage rental and return of the vehicle based on the reservation for use.

The combination does not explicitly teach (the battery of the charging target power generating/storing unit is charged using generation power) mounted in another power generating/storing unit.
Buthker teaches the battery of the charging target power generating/storing unit is charged using generation power mounted in another power generating/storing unit ([0021], lines 8-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery of the charging target power generating/storing unit is charged using generation power mounted in another power generating/storing unit of Buthker’s into Kawamoto’s, in view of Tsuda’s and further in view of Morgal’s, in order to perform battery balancing (due to differential currents between individual cells or sub-units [0011] [0004]; Buthker).
The combination of Kawamoto, Tsuda, Morgal and Buthker does not explicitly teach selecting, from among the vehicles connected to the power network, a charging target vehicle that has a battery of which an amount of charging satisfies a predetermined condition.
 selecting, from among the vehicles connected to the power network ([0027] [0007]), a charging target vehicle (112, Fig. 1; [0027]) that has a battery (124, 130, Fig. 1; [0015] [0017]) of which an amount of charging satisfies a predetermined condition ([0030], lines 5-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting, from among the vehicles connected to the power network, a charging target vehicle that has a battery of which an amount of charging satisfies a predetermined condition of Buthker’s into Kawamoto’s, in view of Tsuda’s, further in view of Morgal’s and further in view of Buthker’s, in order to provide a prioritization scheme for charging target selection.
Regarding claim 7, Kawamoto teaches the charging control method according to claim 6 , in view of Tsuda, further in view of Morgal, further in view of Buthker and further in view of Weber, wherein when there are the vehicles (3, Fig. 1; [0218], lines 1-2; Tsuda), each of which the amount of charging ([0105], lines 4-7; [0110] [0111]; Tsuda) of the battery (5, Fig. 1; Tsuda) satisfies the predetermined condition (claim 9, lines 6-7, 17-38; Tsuda), 
the vehicle (120a-120n, Fig. 1; Morgal) that is reserved ([0042], lines 13-17; [0044], lines 3, 8-11; [0083], lines 10-11; Morgal) to be used  at the earliest reserved use time ([0042], lines 13-17; [0044], lines 3, 8-11; [0083], lines 10-11; Morgal) is set as the charging target vehicle (abstract, lines 7-10; [0005], lines 8-12; [0007], lines 1-2, 6; Morgal).
Regarding claim 9, Kawamoto teaches the charging control method according to claim 6 , in view of Tsuda, further in view of Morgal, further in view of Buthker and further in view of Weber, wherein power transmission ([0223], lines 1-2; [0222], lines 3-4; Morgal) to the charging target vehicle (abstract, lines 7-10; [0005], lines 8-12; [0007], lines 1-2, 6; Morgal) using the power network (network server 118 via 112 of 102 and internet 116, Fig. 2; Morgal) is stopped ([0223], lines 1-2; [0222], lines 3-4; Morgal) and 
a new charging target vehicle ([0033]; Tsuda) is set, in response to completion of the charging ([0108], last line; [0110], last line; [0110]; Tsuda) of the battery (5, Fig. 1; Tsuda) of the vehicle (3, Fig. 1; Tsuda), 
new reception of a reservation ([0042] [0044] [0083]; Morgal) for use for the vehicle (120a-120n, Fig. 1; Morgal), or a connection (abstract, lines 6-10; Morgal) of the vehicle to the power network  (network server 118 via 112 of 102 and internet 116, Fig. 2; Morgal) due to return of the vehicle ([0042] [0045] [0047]; Morgal).
Allowable Subject Matter
Claims 3, 5, 8 and 10 are objected to as being dependent upon the rejected base claims 1 and 6 respectively, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, prior arts of record do not suggest or teach “wherein: the electronic control device is further configured to predict amount of generation power in the solar power generation device; and the electronic control device is configured to set the vehicle of which the battery is able to be brought to a fully charged state by a 
Claim 5 would also be objected to as it further limits objected claim 3.
Regarding claim 8, prior arts of record do not suggest or teach “predicting amount of generation power in the solar power generation device; and setting the vehicle of which the battery is able to be brought to a fully charged state by a reserved use time among the vehicles connected to the power network as the charging target vehicle based on the amount of charging of the battery, a charging available period up to the reserved use time, and the predicted amount of generation power.”
Claim 10 would also be objected to as it further limits objected claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 4, 2021